Title: To James Madison from William C. C. Claiborne, 31 October 1805 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


          § From William C. C. Claiborne. 31 October 1805, New Orleans. “In consequence of the embarrassments to which the Commerce of the United States is exposed by the exaction of heavy duties at the Town of Mobile; the various reports which have reached me of the Hostile disposition of the Spaniards, and of the War-like preparations at Pensacola and at other places in the vicinity of this Territory, I have been induced to address a Letter to Governor Folch, of which the enclosure is a copy.
          “I have avoided introducing in my communication any sentiment or expression that could give offence, and I trust I have said nothing that will be deemed exceptionable by the President of the United States. My Friend Mr. Graham (who on this occasion is good enough to be the Bearer of my Dispatch[)] will take his passage in the first Vessel passing from hence to Mobile or Pensacola; and on his return, I shall be enabled to write you more particularly.”
        